Exhibit 10.1 PICO HOLDINGS, INC. 2005 Long-Term Incentive Plan Grant of Restricted Stock Awards Grantee: Date: Pursuant to Section 8 of the PICO Holdings, Inc. 2005 Long-Term Incentive Plan, (the “LTIP”), the Compensation Committee and the Board of Directors have granted you, as part of your Director’s compensation, the following Restricted Stock Award: Number of Restricted Stock Awards in Grant: Date of Grant: Vesting Schedule: This award is subject entirely to the terms and provisions of the 2005 Long-Term Incentive Plan. James F. Mosier General Counsel and Secretary PICO Holdings, Inc.
